Citation Nr: 0517859	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  04-12 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for residuals of a fracture 
of the right foot.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1965 to 
October 1967.

This appeal comes to the Board of Veterans'Appeals (Board) 
from a June 2003 rating decision by the RO in Cleveland, 
Ohio, that denied service connection for residuals of a 
fracture to the right foot.  The veteran currently resides 
within the jurisdiction of the RO in Newark, New Jersey.  


FINDINGS OF FACT

1.  Service medical records are negative for complaints or 
findings pertaining to a fracture of the right foot, other 
than an acute right arch strain.

2.  The veteran's current residuals of a fracture of the 
right foot began years after service and was not caused by or 
related to any incident of service.
 

CONCLUSION OF LAW

Residuals of a fracture of the right foot, were not incurred 
in or aggravated by military service, nor may arthritis of 
the right foot be presumed to have been incurred during 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  With 
respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above and a February 2004 
statement of the case.  He was furnished a VCAA letter in 
November 2002.  In February 2003, the RO notified the veteran 
of two private physicians that he had identified whom his 
help in obtaining evidence from was requested.  The veteran 
did not respond.  

These documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  The November 2002 
letter informed the veteran of what evidence VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has written in numerous statements during the course of the 
appeal. The veteran was provided with VA examinations in 
January 2003 and October 2003.  All available records have 
been obtained and associated with the claims folder.

The Board finds that the VA has satisfied both its duty to 
notify and assist the veteran in this case and adjudication 
of this appeal at this juncture poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Factual Background

Service medical records reflect that in April 1967, the 
veteran had right knee pain and right arch strain.  He was 
provided arch support and an ace wrap and returned to duty.  
On his June 1967 self reported medical history, the veteran 
noted no history of broken bones and no foot trouble.  On 
separation examination in June 1967, the report is negative 
for any foot problems.

Post service medical records are negative for medical 
evaluation and treatment of the right foot until November 
1999.  At that time, a private radiology report reflected 
that the right foot demonstrated degenerative joint disease 
in the first, second and third tarsal-metatarsal joints.  An 
old fracture at the base of the first and second metatarsals 
may be present.

In May 2002, the veteran filed a claim for service connection 
for residuals of a fracture of the right foot, with 
degenerative joint disease.

In a May 2002 letter, the veteran stated that the date of the 
injury was April 1966 in Fort Dix, New Jersey.  He stated 
that he was practicing how to carry twice the weight of his 
body (pistal belt carry) when he stepped into a hole with his 
right foot and twisted it, causing a fracture on top of the 
right foot, between the first and second metatarsals that has 
now developed degenerative joint disease (secondary) at the 
fracture and through out the right foot (arthritis).  He 
stated that he was treated at the base hospital and put in a 
soft cast.  The veteran asserted that since leaving the 
military this injury has continued to deteriorate.  He stated 
that his past/current deteriorating conditions were constant 
swelling on the top of the right foot, more severe and 
radiating the entire right foot, constant severe pain 
radiating from the entire right foot up to the right ankle, 
right foot was deformed on the top with raised mass.  His 
right foot, ankle and leg were giving out on him without 
notice, at anytime.  He could be walking right along and the 
leg, foot and ankle are not there and he nearly falls.  The 
veteran stated that this was especially pronounced when he 
attempted to walk up even one flight of stairs or on a 
decline.  The pain was more excruciating when he walked or 
stood too long on it, even short periods of time.  Sometimes, 
his entire foot, with pain radiating up his entire right 
ankle and leg, hurt so bad that he could not allow it to 
touch the floor or put any weight on it.  He could not stand 
or walk at this point.  At that time he could not stand on 
his feet.  Also, the entire right foot, ankle and right leg 
became completely numb frequently.  He could not wear regular 
shoes because of the constant swelling of the right foot and 
because of the deformity-the mass on the top of his foot in 
the area of fracture.  The veteran said he had to wear soft 
shoes.  The severe pain kept him awake at night.  His foot 
was tender and hot to touch.  It was always inflamed.  It 
took him about half an hour more when he awoke to put his 
right foot on the floor and get up.  It was numbed in pain.  

At a January 2003 VA examination, the veteran asserted that 
he stepped in a hole with his right foot while he was 
carrying a heavy load.  He stated that he was told that he 
had a fracture.  He said he was put on non weight bearing 
crutch walking and given a soft wrapper.  At the time of 
injury, the veteran said the right foot was swollen in a 
ring-like configuration around the right foot.  He complained 
of pain in the right foot upon walking.  The examiner noted 
that the veteran submitted an x-ray report of the right foot 
dated November 1999.  On physical examination, the examiner 
reported that the veteran stands with pes planus.  There was 
swelling at the bases of the right first, second, and third 
metatarsals, dorsally, and on the medial side of the based of 
the first metatarsal.  The veteran walked without a limp.  He 
was able to walk tiptoe.  There were swollen tender 
metatarsal joints first, second and third metatarsals, with 
pain on forefoot abduction and adduction.  The examiner's 
impression was degenerative changes with narrowing and 
sclerosing at the first and second metatarsal joints with the 
question of mild deformity at the base of the second 
metatarsal.  The examiner noted that these may be due to 
prior injury.  In comparison with prior films, additional 
degenerative changes were noted.  No significant degenerative 
changes of the left foot.  The examiner diagnosed Lisfranc 
fracture subluxation of the right foot.  

In a June 2003 rating decision, the RO denied service 
connection for residuals of a fracture of the right foot 
determining that there was no evidence that the veteran 
incurred a fracture of the right foot in service and the 
first evidence of treatment for a right foot disorder was not 
until 1999.  

By a letter dated August 2003, the veteran reiterated prior 
assertions.  He requested a statement of the case and that 
his appeal be handled through the traditional process, 
reviewed by the Board based on the case record.

During an October 2003 VA examination, the veteran reiterated 
many of his prior assertions.  He stated essentially, that he 
went through a total of about four weeks for his foot to 
completely heel.  He said that up to fifteen years ago, he 
would have aches that occurred during the winter, also 
swelling.  He stated that this started to increase fifteen 
years ago and especially after walking and standing for any 
long periods of time.  He said that he took Aleve to 
alleviate his aches and pains and has also soaked his foot.  
The veteran said he had no other treatment, no surgeries.  He 
denied any use of a cane, crutch or braces, or any special 
shoes.  The examiner noted that the veteran came into the 
clinic wearing a regular shoe and that his shoes did not show 
any abnormal wear.  On examination, the dorsalis pedis pulse 
was +2/4; "UU" posterior tibial pulse was +2/4.  There was 
no edema of the feet or the legs.  There was this extreme 
excessive dorsal exostosis that was noted at the base of the 
first and the second metatarsal of the right foot.  The 
examiner indicated that this was painful on palpation.  It 
was painful on direct pressure and also pressure from the 
sides.  These was a small less defined exostosis that was 
noted at the base of the first metatarsal of the left foot.  
The examiner reported that the veteran's sub talon was 
normal.  There was 20 degrees of inversion, 10 degrees of 
eversion, bilaterally.  Ankle joint range of motion, the 
veteran does not have 10 degrees of dorsiflexion.  The 
veteran had approximately 5 degrees of dorsiflexion, 
bilaterally.  During stance, the veteran had a lateral crease 
that was noted underneath the lateral malleolus of both feet.  
There was shifting of the feet that was consistent with the 
pes planus deformity.  The examiner referenced prior x-ray 
studies, noting there were degenerative changes at the first 
and the second metatarsal, significantly at the second 
metatarsal.  There was no dislocation of the second 
metatarsal base.  The x-ray showed that he had a flat foot 
deformity.  The examiner diagnosed residuals of metatarsal 
base fractures of the first and second metatarsal bases of 
the right foot, degenerative joint disease with dorsal 
exostosis noted on both feet, right significantly greater 
than the left, and bilateral moderate pes planus deformity.

In a February 2004 statement of the case, the RO considered 
all the evidence of record including the VA examinations 
dated January 2003 and October 2003 and decided that denial 
of service connection for residuals of a fracture was proper.  

In a statement received in April 2004, the veteran reiterated 
prior assertions.  He stated that he thought it was 
unmistakable error for the VA to state that his initial 
injury did not occur in the military as he was treated at the 
base hospital and was put on a profile, which has constantly 
deteriorated over the years.   

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after active service. 38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004). 

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999).
 
Lay statements are considered to be competent evidence when 
describing features or symptoms of an injury or illness or an 
event.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The evidence does not reflect that the veteran has 
the required medical training and knowledge, nor is it 
contended otherwise. 

The veteran maintains that he injured his right foot during 
in-service training in April 1966, when he stepped into a 
hole.  Medical records show that the veteran has a current 
right foot disability.  However, these facts, in and of 
themselves, are insufficient to establish service connection.  
In this regard, the veteran's service medical records contain 
no indication of a fracture of the right foot.  The first 
post-service clinical evidence of a right foot disability was 
from an x-ray study in 1999, more than 30 years after 
service.  Furthermore, the veteran has not brought forth any 
competent evidence that would establish a nexus between his 
current symptoms and active military service and no examiner 
has attributed the veteran's current right foot disorder to 
military service.  As the veteran's current right foot 
disorder has not been medically associated with military 
service and there is no medical showing that arthritis was 
manifested within a year after service, the Board finds that 
there is no foundation upon which to allow the claim.  

As the preponderance of the evidence is against the claim for 
service connection for residuals of a fracture of the right 
foot, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).  





ORDER

Service connection for residuals of a fracture of the right 
foot is denied.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


